PER. CURIAM.
Claim and delivery. This appeal must be dismissed. The brief contains no specification of errors relied upon, as required by Subdivision 3, Kule V, of this Court (44 Pac. vii). The appeal is brought directly within the announcement made last year in Beck v. O'Connor, 21 Mont. 109, 53 Pac. 94, that such an utter disregard of the rules of the Court would be punished by a dismissal of the appeal. As well put by Chief Justice Pemberton, “We must either punish such seeming contempt for the rules or abolish them.” (Beck v. O'Connor, supra; Babcock v. Caldwell, ante, p. 460, 56 Pac. 1081).

Dismissed.